 



EXECUTION COPY
THIRD AMENDMENT
     THIRD AMENDMENT, dated as of December 4, 2007 (this “Amendment”), to the
Credit Agreement, dated as of March 30, 2007 (as heretofore amended,
supplemented or otherwise modified, the “Credit Agreement”), among DELEK US
HOLDINGS, INC., a Delaware corporation (the “Borrower”), the several banks and
other financial institutions or entities from time to time parties thereto (the
“Lenders”), LEHMAN COMMERCIAL PAPER INC., as administrative agent (the
“Administrative Agent”), LEHMAN BROTHERS INC., as arranger and joint bookrunner,
and JPMorgan Chase Bank, N.A. as documentation agent.
W I T N E S S E T H:
     WHEREAS, pursuant to the Credit Agreement, the Lenders have made an interim
loan credit facility available to the Borrower on the terms set forth in the
Credit Agreement;
     WHEREAS, the Borrower has requested that the Lenders agree to amend certain
provisions of the Credit Agreement; and
     WHEREAS, the Lenders have agreed to amend the Credit Agreement solely on
the terms and conditions set forth herein;
     NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
hereto agree as follows:
     Section 1. Defined Terms. Unless otherwise defined herein, capitalized
terms which are defined in the Credit Agreement are used herein as defined
therein.
     Section 2. Amendment to Section 6.2. Section 6.2 of the Credit agreement is
hereby amended by (i) replacing the term “.” at the end of clause 6.2(d) with
the term “; and” and (ii) adding the following clause immediately after clause
6.2(d):
     (e) additional unsecured Indebtedness of the Borrower, in an aggregate
principal amount not to exceed $30,000,000 at any one time outstanding, so long
as no principal payments are made in respect of such Indebtedness, and such
Indebtedness does not otherwise mature or become due, prior to the first
anniversary of the Maturity Date, provided that, within three (3) Business Days
of any such borrowing pursuant to this clause (e), the outstanding principal
amount of the Loans shall be equal to or less than $45,000,000.
     Section 3. Amendment to Section 6.4. Section 6.4(c) of the Credit Agreement
is hereby amended by deleting the clause in its entirety and replacing it with
the following:
   (c) the Borrower may acquire in one or more transactions and at different
times (x) shares of Lion Oil Company stock (“Lion Stock”) from TransMontaigne
Inc., a subsidiary of Morgan Stanley Capital Group Inc., and six other Lion Oil
shareholders by paying approximately $65.4 million in cash and issuing
approximately 1.9 million of its shares to TransMontaigne Inc., (y) additional
shares of Lion Stock in one or more

 



--------------------------------------------------------------------------------



 



2
transactions so long as the aggregate additional cash consideration does not
exceed $30 million and (z) in addition to the purchase of shares described in
clause (y), additional shares of Lion Stock for which the additional cash
consideration does not exceed $26 million so long as, at the time of any such
acquisition(s) pursuant to this clause (z), the outstanding principal amount of
the Loan shall be equal to or less than $45,000,000.
     Section 4. Effectiveness. This Amendment shall become effective on the date
hereof once the Administrative Agent shall have received the Required Lenders’
consent.
     Section 5. Continuing Effect. Except as expressly set forth in this
Amendment, all of the terms and provisions of the Credit Agreement and the other
Loan Documents are ratified and confirmed, and are and shall remain in full
force and effect, and the Borrower shall continue to be bound by all of such
terms and provisions. The amendment provided for herein is limited as specified
herein and shall not constitute an amendment or waiver of any provision of the
Credit Agreement or the other Loan Documents not expressly referred to herein
and shall not be construed as an amendment, waiver or consent to any action on
the part of the Borrower that would require an amendment, waiver or consent of
the Administrative Agent or the Lenders except as expressly stated herein. Any
reference to the “Credit Agreement” in the Loan Documents or any related
documents shall be deemed to be a reference to the Credit Agreement as amended
by this Amendment.
     Section 6. Expenses. The Borrower agrees to pay and reimburse the
Administrative Agent for all its reasonable out-of-pocket costs and expenses
incurred in connection with the preparation and delivery of this Amendment,
including, without limitation, the reasonable fees and disbursements of counsel
to the Administrative Agent.
     Section 7. Governing Law. This Amendment shall in all respects be governed
by and construed in accordance with the laws of the State of New York.
     Section 8. Counterparts. This Amendment may be signed in any number of
counterparts (including by telecopy), each of which shall constitute an
original, but all of which when taken together shall constitute one instrument.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed by the respective officers thereunto duly authorized as of the
year and date first above written.

                  DELEK US HOLDINGS, INC.    
 
           
 
  By:   /s/ Edward Morgan    
 
  Name:
Title:  
 
Edward Morgan
V.P. and C.F.O.    
 
           
 
  By:   /s/ John P. Colling, Jr.    
 
  Name:
Title:  
 
John P. Colling, Jr.
V.P and Treasurer    

Delek US Holdings, Inc. Third Amendment

 



--------------------------------------------------------------------------------



 



             
 
  JPMORGAN CHASE BANK, N.A., as Lender
 
           
 
  By:   /s/ Timothy B. Fonts    
 
  Name:  
 
Timothy B. Fonts    
 
  Title:   SVP    

Delek US Holdings, Inc. Third Amendment

 



--------------------------------------------------------------------------------



 



                  LEHMAN COMMERCIAL PAPER INC., as     Administrative Agent and
Lender    
 
           
 
  By:   /s/ Ritam Bhalla    
 
     
 
Name: Ritam Bhalla    
 
      Title: Authorized Signatory    

Delek US Holdings, Inc. Third Amendment

 